 Patrick Campbell

 From:                              Patrick Campbell <patrickjcampbell2001@yahoo.com>
 Sent:                              Wednesday, February 10, 2021 10:35 PM
 To:                                'Katherine Frye'
 Cc:                                'Virginia Campbell'
 Subject:                           RE: Campbell Litigation



 Dear Katherine,

 I respectfully don't see how this falls within the purview of your appointment order.

 Per our Permanent order the decisions Quinn and I are require to discuss arid agree are limited to "education, health
 and welfare of the child"

 Please provide your basis for questioning my right to file a lawsuit.

 Also please be aware I have written Mr Shuirman separately objecting to his communications with you and demanding
 that he cease and desist.
 Please do not have any further communications with him or any other attorney who is not representing Quinn or myself.

 Patrick.


 From: Katherine Frye [mailto:katherine@fryelawoffices.com]
 Sent: Wednesday, February 10, 2021 5:36 PM
 To: Patrick Campbell <patrickjcampbell2001@yahoo.com>
 Cc: Virginia Campbell <quinn_campbell@yahoo.com>
 Subject: FW: Campbell Litigation

 Patrick,

 Today I received a call from an attorney indicating that you had filed several lawsuits on behalf of
 the minor children. Attached are the pleadings provided.

· Please advise if you consulted with Quinn prior to filing.

 Please also advise if you consulted with either of the children's therapists prior to filing.

 Please finally advise if you have discussed these lawsuits at all with the children.

 Provide responses by Monday, February 15, 2021.

 Katherine A. Frye
 Frye Law Offices
 919.846.8807 (phone)
 919.457.1496 (fax)
 katherine@fryelawoffices.com
                   Case 5:21-cv-00061-FL Document1 55-1 Filed 06/02/21 Page 1 of 2
9209 Baileywick Road
Suite 203
Raleigh, NC 27 615



From: Ryan Shuirman <RSHUIRMAN@ymwlaw.com>
Date: Wednesday, February 10, 2021 at 5:16 PM
To: Frye Law Offices <katherine@fryelawoffices.com>
Cc: Madeleine Pfefferle <mpfefferle@ymwlaw.com>, Lauren Tucker <LTUCKER@ymwlaw.com>, Nicole
Cleveland <ncleveland@ymwlaw.com>
Subject: RE: Campbell Litigation

Katherine,

Per your request, attached are the pleadings of which we are currently aware. Please confirm your receipt as I recognize
some of the attachments may be large. If you would like to discuss them after you have reviewed, please feel free to
call me on my mobile. Thanks.


         Yates,
         Mclamb[~
         Weyher,             1..L.r,
                 .\rroa~t"hS A-i   L't-Tf



Ex.cdlcnce
Ryan M. Shuirman
Attorney
434 Fayetteville Street
Suite 2200
Raleigh, NC 2760 I
P.O. Box 2889
Raleigh, NC 27602-2889
Telephone: (919) 835-0900 Ext. 135
Direct Line: (919) 719-6036
Mobile: (919) 264-6092
Fax: (919) 582-2536
E-mail: rshuirman@ymwlaw.com
Website: www.ymwlaw.com

COVID-19 UPDATE: Yates McLamb and Weyher is open and continues to provide representation to our clients during the current
crisis. In order to keep our clients, attorneys and staff safe and healthy. some of our team continue to work in the office while others
work remotely through our secure virtual network.

NOTICE: This communication (including any attachment) is being sent by or on behalf of a lawyer or law firm and may contain
confidential or legally privileged inforn1ation. The sender does not intend to waive any privilege, including the attorney-client
privilege or work-product privilege that may attach to this communication. If you are not the intended recipient, you are not authorized
to intercept, read. print, retain, copy, forward, or disseminate this communication. If you have received this communication in error,
please notify the sender immediately by email and delete this communication and all copies.


From: Katherine Frye <katherine@fryelawoffices.com>
Sent: Wednesday, February 10, 2021 3:29 PM
To: Ryan Shuirman <RSHUIRMAN@ymwlaw.com>
Subject: Campbell Litigation

                    Case 5:21-cv-00061-FL Document255-1 Filed 06/02/21 Page 2 of 2
